Title: From Thomas Jefferson to Jonathan Barber, 12 May 1824
From: Jefferson, Thomas
To: Barber, Jonathan


Sir
Monto
May 12. 24.
Your favor of the 6th is recieved. the visitors of our University at their last session concluding to open it at the commencement of the next year, found it necessary to take immediate measures for procuring Professors. they wished than to be of the 1st order of science in their respective lines, and doubting whether such could be found in the unemployed portion of science in the US. they determined to seek abroad for the greater part of them. measures were accdly adopted for that pursue, put into immediate operation, and are so for advanced as to leave them not at liberty to accept other proposals.  and further, as they will not meet again until Oct. there is no authority which can in the mean time change the course they established. these circumstances put it out of my power to say that we can avail ourselves of the benefit of your aid & talents. with respect Etc be pleased, Sir, to accept the assurance of my great respect & considernTh: J.With respect to your proposed publicn on the subject of Rythmus & delivery in the English language I have no doubt it will be useful. Sheridan on elocution & Mason on prosaic  measure have treated with  taste the subjects of action, inflection, rythm and prosaic measure. it is 60. y. since I read them, and I retain only the sense of their general merit. they doubtless admit improvement, and in rendering that office you will call to the attention of our country men those fascinating branches of the Ars Oratoria.